DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 	
Status of the Claims
	The amendment filed on 07/05/2022 has been entered. Claims 1-4 and 12 have been amended and claims 17-20 are newly added. Thus Claims 1-4, 7, 12-14 and 17-20 are currently pending and are under examination. 


Withdrawn Rejections
	Claims 1-4 have been amended to recite bring a composition consisting essentially of HFO-1132(E) (or 1132(Z)), intermediates and/or by-products incorporated during the production of HFO-1132(E) (or 1132(Z)). Neither Fukushima I nor Fukushima II teaches the now amended composition (see Allowable subject matter set forth below) and thus the 103 rejections of the record have been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 12-14 and 17-20 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “substantially no” in claims 1-4 is a relative term which renders the claim indefinite. The phrase “substantially no” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amount of HFO-1132(Z) in claims 1 and 3 and the amount of HFO-1132(E) in claims 2 and 4 have been rendered indefinite by the use of the phrase “substantially no”.
Claims 7, 12-14 and 17-20 have also been rendered indefinite for depending on claims 1-4.
Claims 17-20 recite “wherein the composition contains HFO-1132(E) (or HFO-1132(Z)) in an amount that cannot be detected by gas chromatography” that renders the claims vague and indefinite. Different gas chromatography instruments are known to a skilled artisan to have different lowest limit of detection. The claims recite the generic gas chromatography, and the lowest amount of HFO-1132(E) (or HFO-1132(Z)) that can be detected by this generic gas chromatography is unclear. Hence, the amount of HFO-1132(E) (or HFO-1132(Z)) in the composition is also rendered vague and unclear.

Allowable Subject Matter
The subject matter of pending claims are free of prior art. The closest prior art references are  Fukushima I (Fukushima, M. et al. Patent application publication number US2017/0058171A1; cited in IDS 01/27/2022), Fukushima II (Fukushima, M. et al. Patent application publication number US2017/0058172A1; cited in Office Action 02/02/2022) and Shoji (Shoji, F. et al. Patent number JP2013241389; cited in IDS 01/27/2022).
Fukushima I teaches a method for reducing moisture content in the working fluid of a heat cycle system, wherein the working fluid comprises HFO-1132(E) and refrigerant oil such as an ester refrigerant oil, an ether refrigerant oil, a fluorinated refrigerant oil, a mineral oil or a hydrocarbon synthetic oil, by contacting the working fluid with a synthetic zeolite having a pore size up to 3.5 Å ([0014], [0067] and [0122]-[0130]).
Fukushima II teaches a method for reducing moisture content in the working fluid of a heat cycle system, wherein the working fluid comprises HFO-1132(Z) and refrigerant oil selected from an ester refrigerant oil, an ether refrigerant oil and a hydrocarbon refrigerant oil by contacting the working fluid with a synthetic zeolite having a pore size up to 3.5 Å ([0012], [0022]-[0023] and [0150]-[0158]).
	Shoji teaches a method for drying a fluid composition containing fluoroolefin having 2 or 3 carbon atoms such as difluoroethylene (([0001] and [0016]). Shoji teaches that the drying is conducted by contacting the fluid composition comprising water with synthetic zeolite 3A as adsorbent to remove only water ([0010]-[0011]). Furthermore, Shoji teaches that the contact and adsorption is conducted at a temperature of from −10 to 70° C ([0030]). 

	However, the above references fail to teach or suggest the claimed method for purifying 1,2-difluoroethylene, which is HFO-1132, during the production of HFO-1132(E), the method comprising, in this order, step 1 of bringing a composition consisting essentially of HFO-1132(E) (or HFO-1132(Z)), intermediates and/or by-products incorporated during the production of HFO-1132(E), and water into contact with a zeolite having an average pore size of 2 to 4 A at a temperature of 50 to 1000C to reduce the water content from the composition.
	In view of the foregoing, the instantly claimed methods are deemed novel and unobvious over the closest prior art references.

Conclusion
	Claims 1-4, 7, 12-14 and 17-20 are rejected and no clams are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622